 



EXHIBIT 10.1

AMENDMENT TO
EXECUTIVE TRANSITION AGREEMENT

AMENDMENT effective as of the 6th day of December, 2007, between The Bon-Ton
Stores, Inc., a Pennsylvania corporation (the “Company”), and Mr. M. Thomas
Grumbacher (the “Executive”).

WHEREAS, the Company and the Executive are parties an Executive Transition
Agreement dated as of February 1, 2005 (the “Transition Agreement”); and

WHEREAS, the parties wish to amend the Transition Agreement in certain respects.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereby agree as follows:

1. Capitalized Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the respective meanings ascribed to such terms in the
Transition Agreement.

2. Amendments to Transition Agreement. The Transition Agreement is hereby
amended, as follows:

a. The first sentence of Section I. of the Transition Agreement is hereby
amended by deleting the words “Chairman of the Board” and substituting therefor
the words “Executive Chairman of the Board.”

b. The first sentence of Section II. of the Transition Agreement is hereby
amended by changing the date “January 31, 2008” to “January 31, 2010.”

c. The second sentence of Section II. of the Transition Agreement is hereby
amended by deleting the parenthetical language therein.

d. The last sentence of Section II. of the Transition Agreement is hereby
deleted.

e. The first sentence of Section III.A. of the Transition Agreement is hereby
amended to read as follows:

“For each fiscal year of the Company during the Executive Term, i.e., the fiscal
years commencing on or about February 1, 2005, February 1, 2006, February 1,
2007, February 1, 2008 and February 1, 2009 (each, a “Fiscal Year”), the
Executive shall receive a base salary of $650,000 per year, payable in
accordance with the Company’s normal payroll practices.”

 

1



--------------------------------------------------------------------------------



 



f. The fourth sentence of Section III.B. of the Transition Agreement is hereby
amended to read as follows:

“For the fiscal years of the Company beginning on or about February 1, 2007,
February 1, 2008 and February 1, 2009, the Executive shall be eligible for a
target bonus of 40% of Base Salary and a maximum bonus equal to 80% of his Base
Salary.”

g. Section III.C.1. of the Transition Agreement is hereby restated in its
entirety to read as follows:

“Accelerated Vesting; Forfeiture. Notwithstanding any other provision of the
Agreement, in the event that (i) a Change in Control (defined below) of the
Company occurs prior to January 31, 2010, (ii) the Executive ceases to serve the
Company prior to January 31, 2010 as a result of his Disability (defined below)
or death or (iii) prior to January 31, 2010, the Executive and the Board
mutually agree that the Executive shall cease to serve as Chairman of the Board,
all such Restricted Shares then held by the Executive shall fully vest and any
forfeiture restrictions with respect thereto shall immediately lapse. Except as
provided in the preceding sentence, in the event that, prior to January 31,
2010, the Executive ceases to serve as Chairman of the Board and such cessation
of service is not the result of a breach of this Agreement by the Company, then
the Executive shall forfeit to the Company all outstanding Restricted Shares.”

h. Section IV.A. of the Transition Agreement is hereby amended by adding the
following sentence to the end thereof:

“In addition, the Company shall continue to provide the Pinnacle Care Plan (or a
program providing comparable services) to Executive and his wife at no cost to
them during the Term and, thereafter, for the lifetime of each of them.”

i. Section IV.E. of the Transition Agreement is hereby amended by deleting the
words “Effective Date” and substituting therefor the words “December 6, 2007.”

j. Section IV.F. of the Transition Agreement is hereby restated in its entirety
to read as follows:

“F. Discounts. For the duration of the Executive’s life, the Executive shall
continue to be eligible to participate in the Company’s discount program.”

 

2



--------------------------------------------------------------------------------



 



k. Section VI. of the Transition Agreement is hereby restated in its entirety to
read as follows:

“VI. Limitation on Benefits. In the event that any payment or benefit received
or to be received by the Executive (including any payment or benefit received or
to be received in connection with a Change in Control or the termination of the
Executive’s employment, whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement) (all such payments and benefits, including
the Severance Payments, being hereinafter referred to as the “Total Payments”)
would be subject (in whole or part) to the excise tax imposed under Section 4999
of the Code (the “Excise Tax”), then the cash amounts otherwise payable to
Executive under clauses (ii) and (iii) of Section III.D. hereof shall be
reduced, but only if and to the extent necessary so that no portion of the Total
Payments is subject to the Excise Tax.”

3. Except as amended hereby, the Transition Agreement shall remain in full force
and effect.

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed
and the Executive has hereunto set his hand, effective as of the date first set
forth above.

THE BON-TON STORES, INC.

By: /s/ Byron L. Bergren                         
Name: Byron L. Bergren
Title: Chief Executive Officer


/s/ M. Thomas Grumbacher                           
EXECUTIVE: M. THOMAS GRUMBACHER

 

3